                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ILLINOIS

SHAWN L. LUCAS,                                 )
                                                )
                       Plaintiff,               )
                                                )
                                                )
                       vs.                      )     CASE NO.     14-1008-SCW
                                                )
NURSE HARDY, DR. FOGNILIO,                      )
LAWRENCEVILLE CORRECTIONAL                      )
CENTER, WEXFORD MEDICAL CO., DR.                )
FENOGLIO, LAWRENCEVILLE                         )
CORRECTIONAL HCU, and WEXFORD                   )
HEALTH SOURCES, INC.,                           )
                 Defendant(s).                  )

                                    JUDGMENT IN A CIVIL CASE

       Defendants DR. FOGNILIO and LAWRENCEVILLE CORRECTIONAL CENTER were

dismissed on November 5, 2014 by the filing of the Amended Complaint (Doc. 11).

       Defendants Wexford Medical Co. and Lawrenceville Correctional HCU were

dismissed without prejudice on July 17, 2015 by and Order entered by Chief Judge Michael

J. Reagan (Doc. 16).

       Defendant Nurse Hardy was granted summary judgment on June 19, 2018 by an

Order entered by Magistrate Judge Stephen C. Williams (Doc. 113).

       Defendant Dr. Fenoglio was dismissed on September 19, 2018 by an Order entered

by Magistrate Judge Stephen C. Williams (Doc. 128).

       THEREFORE, judgment is entered in favor of Defendant Nurse Hardy and against

Plaintiff Shawn L. Lucas. All remaining issues s are dismissed in accordance with Order

entered on July 5, 2018 by Magistrate Judge Stephen C. Williams (Doc. 124) and Stipulation

of Dismissal filed October 15, 2018 (Doc. 129) each party to bear its own costs.

       The Plaintiff should take notice of the fact that he has 28 days from the date of this
judgment for filing a motion for new trial or motion to amend or alter judgment under Rule

59(b) or (e) of the Federal Rules of Civil Procedure.   These deadlines for motions under

Rule 59 cannot be extended by the Court.      The Plaintiff should also note that he has 30

days from the date of this judgment to file a notice of appeal.   This period can only be

extended if excusable neglect or good cause is shown.


       DATED this 23rd day of October, 2018

                                                   MARGARET M. ROBERTIE, CLERK

                                                   BY: /s/ Angela Vehlewald
                                                          Deputy Clerk

Approved by     /s/ Stephen C. Williams
              United States Magistrate Judge
                     Stephen C. Williams
